DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a deep learning method for automatic upright rectification of VR (Virtual Reality) content, comprising: automatically downloading numerous VR images from the Internet; and wherein the evaluating the amount of mis-orientation of the upright-rectified VR image comprises estimating an evaluation metric of the upright-rectified VR images through a deep learning neural network-based evaluator and then returning a VR image having a small tilted degree, as presented in the environment of the remaining limitations of claim 1.  It is noted that the closest prior art, Hirzer et al. (US Pub. 2019/0080467), hereinafter Hirzer, shows inputting a VR image to a neural network; and assuming these VR images to be an upright state; generating new VR images by synthetically rotating these VR images to obtain various orientations; and training the neural network using the generated dataset of VR images.  However, Hirzer fails to disclose or suggest automatically generating a dataset of VR images composed of numerous VR images having ground truth orientations in order to train the neural network; outputting orientation information (up-vector) of the input VR image through a trained neural network; and automatically downloading numerous VR images from the Internet; the method further comprising: upright-rectifying the VR image by applying a rotation that maps the output up-vector to the straight direction (0,0,1) to the VR image, and evaluating an amount of mis-orientation of the upright-rectified VR image based on the orientation information (up-vector) output through the deep learning neural network, wherein inputting the VR image, to the neural network comprises rotating the VR image in a plurality of orientations and inputting this plurality of rotated VR images to the deep learning neural network, and wherein the evaluating the amount of mis-orientation of the upright-rectified VR 
Claims 3 and 4 each depend from independent claim 1 and are allowable accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613